         Case 2:20-cv-01467-ANB Document 17 Filed 09/21/21 Page 1 of 12




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ANDREW MARK FISHER,                                 )
                                                    )
                Plaintiff,                          )
                                                    )
        vs.                                         )   Civil Action No. 20-1467
                                                    )
COMMISSIONER OF SOCIAL SECURITY,                    )
                                                    )
                Defendant.                          )

                                             ORDER

        AND NOW, this 21st day of September 2021, upon consideration of Defendant’s Motion

for Summary Judgment (Doc. No. 15) filed in the above-captioned matter on June 7, 2021,

        IT IS HEREBY ORDERED that the Motion is DENIED.

        AND, further, upon consideration of Plaintiff’s Motion for Summary Judgment (Doc. No.

13) filed in the above-captioned matter on May 6, 2021,

        IT IS HEREBY ORDERED that Plaintiff’s Motion is GRANTED to the extent that it

seeks remand to the Commissioner of Social Security (“Commissioner”) for further

administrative proceedings under sentence four of 42 U.S.C. § 405(g).

   I.      Background

        As a child, Andrew Mark Fisher (“Plaintiff”) received supplemental security income

(“SSI”) due to disability. (R. 15). When he turned eighteen, his benefits eligibility was

reevaluated as is required by law, 20 C.F.R. § 416.987(a). (R. 15). As a result of reevaluation,

Plaintiff was found not disabled as of May 24, 2018. (R. 15). Plaintiff eventually challenged

that decision before an Administrative Law Judge (“ALJ”) at a hearing on July 30, 2019. (R.

15). In a decision dated August 27, 2019, the ALJ agreed that Plaintiff was no longer disabled as

of May 24, 2018 and had not become disabled again since that time. (R. 25). That decision


                                                1
          Case 2:20-cv-01467-ANB Document 17 Filed 09/21/21 Page 2 of 12




became the final agency decision when the Appeals Council declined to review the matter. 20

C.F.R. § 416.1481. Plaintiff has sought the Court’s review (Doc. No. 1) and now pending before

the Court are his and the Commissioner’s motions for summary judgment.

   II.      Standard of Review

         The Court’s review is limited—the final agency determination must be upheld unless “it

is not supported by substantial evidence in the record.” Rutherford v. Barnhart, 399 F.3d 546,

552 (3d Cir. 2005). The substantial evidence standard is not particularly demanding. Biestek v.

Berryhill, 139 S. Ct. 1148, 1154 (2019) (“And whatever the meaning of ‘substantial’ in other

contexts, the threshold for such evidentiary sufficiency is not high.”). It requires only such

evidence as would satisfy a “reasonable mind.” Rutherford, 399 F.3d at 552.

         When individuals who received SSI benefits as children are reevaluated for disability at

age eighteen, they are subject to the rules that apply to adults who file new applications for SSI

benefits. 20 C.F.R. § 416.987(b). To be found disabled, a claimant must have an impairment

that, singly or in combination with other impairments, is “severe.” Id. § 416.920(c). When a

claimant suffers from at least one severe medically determinable impairment, the Commissioner

will consider whether his “impairment(s) meets or equals a listed impairment.” Id. § 416.920(d).

At this step in the evaluation, a positive finding ends the inquiry in the claimant’s favor. Id.

When the Commissioner does not find a listed impairment, the next task is to determine the

claimant’s “residual functional capacity [(“RFC”)] based on all the relevant medical and other

evidence in [the] case record.” Id. § 416.920(e). Using the RFC, the Commissioner determines

whether the claimant can return to past relevant work, id. § 416.920(f), or adjust to other

appropriate work. Id. § 416.920(g). If no work is available to the claimant, he will be found

disabled. Id.



                                                  2
            Case 2:20-cv-01467-ANB Document 17 Filed 09/21/21 Page 3 of 12




    III.      The ALJ’s Decision

           The ALJ determined that Plaintiff suffered from six severe, medically determinable

impairments: generalized anxiety disorder, borderline Asperger’s, social communication

disorder, dyslexia, attention deficit hyperactivity disorder, and borderline intellectual functioning

disorder. (R. 17). 1 Having found multiple severe impairments, the ALJ considered whether any

of Plaintiff’s impairments met or equaled the criteria for one of the presumptively disabling

impairments listed in the regulations. (R. 17). 2 Because Plaintiff did not demonstrate the criteria

of any listed impairment, the ALJ continued to the next steps in the evaluation.

           To determine whether work would be available to Plaintiff, the ALJ was required to first

determine Plaintiff’s RFC. (R. 20). To that end, the ALJ considered Plaintiff’s alleged

symptoms and limitations as recounted by both Plaintiff and his mother. They alleged Plaintiff

had difficulty remembering and completing tasks like chores and struggled to understand and

follow instructions. (R. 20—21). Plaintiff indicated that he occasionally argued with his mother,

but “got along” with friends, and that he usually worked one day out of the week. (R. 21).

           To his consideration of Plaintiff’s alleged symptoms and limitations, the ALJ added his

consideration of Plaintiff’s objective medical record. (R. 21). He noted indicia in the record that




1
      Plaintiff’s other medically determinable impairments caused only minimal limitations
and were therefore found not severe. (R. 17).
2
         At this step, the ALJ assessed the extent of Plaintiff’s limitations in four areas of
functioning. (R. 18). He found Plaintiff suffered only moderate limitations in “understanding,
remembering, or applying information;” “interacting with others;” the “ability to concentrate,
persist, or maintain pace;” and “in his ability to adapt and manage himself.” (R. 18). The ALJ
also found Plaintiff displayed more than a “minimal capacity to adapt to changes in . . .
environment” because Plaintiff could shop, take public transit, and work part-time. (R. 19).
Plaintiff’s ability to “take care of his personal needs” and his verbal IQ score also conflicted with
listed impairment criteria, ruling out the possibility that Plaintiff would be found disabled at this
step in the inquiry. (R. 20).
                                                   3
         Case 2:20-cv-01467-ANB Document 17 Filed 09/21/21 Page 4 of 12




Plaintiff had difficulty with remote memory, but further noted that mental status examinations

showed “normal findings” for Plaintiff’s “affect, appearance, speech, recent memory, insight,

judgment, thought content, [and] thought processes.” (R. 21). Such findings and Plaintiff’s self-

reported activities of daily living—shopping, light cooking, chores, and playing video games

with friends—convinced the ALJ that Plaintiff had “a higher degree of functioning and ability to

concentrate than alleged.” (R. 21). To that end, he further noted that Plaintiff was able to use

public transportation without assistance and had stopped taking his ADHD medication. (R. 21).

       Addressing the medical and nonmedical source statements in the record, the ALJ started

with his consideration of Plaintiff’s mother’s statement. He found her report that Plaintiff could

“prepare simple meals, use public transportation, go grocery shopping, play video games, and go

out with friends,” more compelling than her description of Plaintiff as struggling to remember

and complete tasks and understand and follow instructions. (R. 22). The ALJ found the

evaluation provided by Dr. Newman, who opined that Plaintiff would be moderately limited in

following complex instructions and making complex work decisions, partially persuasive.

(R.22). The ALJ explained that Dr. Newman failed to support some of his findings and that his

opinion was not totally consistent with other evidence in the record. (R. 22).

       The ALJ found Dr. Petrick’s neuropsychological evaluation of Plaintiff, wherein Dr.

Petrick opined that Plaintiff might require a job coach, not persuasive. (R. 22). The ALJ

explained that Dr. Petrick’s findings were unsupported, lacking in detail, and inconsistent with

the rest of the record “which show[ed] that the claimant [could] sustain an ordinary routine

without special supervision.” (R. 22). However, the ALJ was persuaded by the opinion of Dr.

Valorie Rings. (R. 22—23). Dr. Rings found Plaintiff was moderately limited in the four areas

of mental functioning that were relevant to the ALJ’s listings determination. (R. 22, 1200). Dr.



                                                 4
          Case 2:20-cv-01467-ANB Document 17 Filed 09/21/21 Page 5 of 12




Rings also found that Plaintiff could “understand, retain, and follow simple instructions” and

further opined that he could “maintain socially appropriate behavior and sustain an ordinary

work routine without special supervision.” (R. 23). The ALJ determined that these opinions

were consistent with evidence in the record that Plaintiff “does everything he is asked when

working at his current job and that he completes tasks in a timely manner.” (R. 23). Finally, the

ALJ considered the opinion provided by State agency psychological consultant, Dr. Schiller. (R.

23). The ALJ found that some of Dr. Schiller’s opinions, e.g., that Plaintiff could perform

routine, non-complex activities, were consistent with other evidence in the record. (R. 23).

Other opinions, like Dr. Schiller’s opinion that Plaintiff was mildly limited in his interactions

with others, were set aside for lacking support and inconsistency with other evidence. (R. 23).

         From this evidence, the ALJ found that Plaintiff’s RFC should include work at all

exertional levels with modest limitations. (R. 20). Plaintiff could only “perform simple, routine

and repetitive tasks” and make “simple work-related decisions.” (R. 20). The ALJ limited

Plaintiff to occasional interaction with supervisors, coworkers, and the public, and “few changes

in a routine work setting,” i.e., “a stable work environment where work place and work process

remain generally the same from day to day.” (R. 20). Using this RFC, the ALJ determined

Plaintiff could work as a hand packager, assembler, or grocery bagger. (R. 24). Therefore, he

found Plaintiff to be not disabled. (R. 24—25).

   IV.      Legal Analysis

         Plaintiff requests reversal of the ALJ’s decision with reinstatement of benefits or remand.

He argues corrective action is appropriate because the ALJ’s decision is not supported by

substantial evidence. More specifically, he argues the ALJ failed to appropriately consider

medical and nonmedical source statements in the record that demonstrate he is more significantly



                                                  5
         Case 2:20-cv-01467-ANB Document 17 Filed 09/21/21 Page 6 of 12




limited in his work ability than the ALJ’s decision would suggest. The Commissioner argues

Plaintiff is merely asking for this Court to substitute its own fact finding for that of the ALJ.

Having considered these arguments, the final decision, and the record, the Court finds the ALJ’s

decision problematically lacks any discussion of a statement provided by Plaintiff’s teacher of

four years, Ms. Hopper. Accordingly, the Court will order remand of this matter for further

administrative proceedings.

       When ALJs consider whether a claimant is disabled, they consider “all of the evidence

relevant to [the] claim.” 20 C.F.R. § 416.920b. Pursuant to the regulations that are applicable to

claims filed on or after March 27, 2017, ALJs need not afford medical opinion evidence or prior

administrative medical findings any particular weight. Id. § 416.920c(a). Rather, ALJs are

expected to consider such evidence and “evaluate [its] persuasiveness” using enumerated factors.

Id. The most important factors are whether the opinions/findings are supported and consistent

with other evidence. Id. Also under the new regulations, ALJs are “not required to articulate

how [they] considered evidence from nonmedical sources using” the same requirements that

apply to medical opinions and prior administrative medical findings. Id. § 416.920c(d).

       An ALJ’s discussion of the evidence “should be accompanied by a clear and satisfactory

explication of the basis on which it rests.” Cotter v. Harris, 642 F.2d 700, 704 (3d Cir. 1981).

Without sufficient explanation, i.e., a “statement of reasons or findings,” reviewing courts are

hindered in their “statutory function of judicial review” and risk “usurp[ing] . . . administrative

functions.” Id. at 705. An ALJ’s discussion of the evidence should include “not only an

expression of the evidence s/he considered which supports the result, but also some indication of

the evidence which was rejected.” Id. Otherwise reviewing courts are at a loss as to whether

“significant probative evidence was not credited or simply ignored.” Id. Acknowledgement of



                                                  6
         Case 2:20-cv-01467-ANB Document 17 Filed 09/21/21 Page 7 of 12




the rejected evidence should be accompanied by “some explanation.” Id. at 706. This

explanation should be sufficiently detailed for reviewing courts to ensure that “the reasons for

rejection” were not “improper,” as “it is apparent that the ALJ cannot reject evidence for no

reason or for the wrong reason.” Id. at 706—07.

       The evidence at issue in this matter includes a statement provided by Ms. Hopper,

Plaintiff’s teacher. (Doc. No. 14, pg. 18). 3 Plaintiff argues that Ms. Hopper’s statement

demonstrates that he was less able to independently function than his RFC suggested. He further

argues that the ALJ’s failure to consider Ms. Hopper’s statement is contrary to Social Security

Ruling 11-2P, “Documenting and Evaluating Disability in Young Adults.” 2011 WL 4055665

(S.S.A. Sept. 12, 2011).

       SSR 11-2P explains how the Commissioner evaluates disability in “people between the

ages of 18 to approximately 25.” Id. at *2. Although claimants in this age bracket are evaluated

for disability pursuant to the rules that apply to adults, the evidence available in young adult

cases is “generally the same as, or similar to, the evidence” available in older adolescent cases.

Id. at *4. Further, evidence from nonmedical sources “who know and have contact with the

young adult” are useful in “evaluat[ing] the severity and impact of a young adult’s



3
        Plaintiff also challenges the ALJ’s consideration of other medical and nonmedical source
statements. He argues that evidence from Dr. Faber, Dr. Petrick, and Dr. Rings shows, contrary
to the ALJ’s findings, that he would struggle to hold a job consistently. He contends that his
doctors’ findings corroborate his and his mother’s testimony that it is difficult for him to
understand instructions, maintain concentration, and stay on task. The Commissioner responds
that the ALJ provided adequate explanations for the persuasiveness he afforded medical opinion
evidence in the record, and that Plaintiff is merely asking the Court to reweigh that evidence.
The Court acknowledges that the ALJ explained his consideration of Plaintiff’s mother’s
description of his difficulties as well as the persuasiveness he afforded medical source statements
in the record. Because the Court is ordering remand it need not independently determine
whether the ALJ’s consideration of this other evidence was deficient, but the Court instructs the
Commissioner to address whether the value afforded to this evidence will change upon
consideration of Ms. Hopper’s evaluation.
                                                  7
         Case 2:20-cv-01467-ANB Document 17 Filed 09/21/21 Page 8 of 12




impairment(s).” Id. at *5. These nonmedical sources can include family members and

educators. Id. Such persons can provide valuable information for discerning a young adult’s

limitations, such as whether a young adult generally requires “help from other people . . . to

perform day-to-day activities.” Id. at *8. An individual who requires extra help would be

limited in his ability to work independently. Id.

       Ms. Hopper’s statement appears to be probative of Plaintiff’s ability to work

independently. It appears on a teacher questionnaire she completed shortly before Plaintiff was

found to be not disabled, on March 19, 2018 concerning Plaintiff’s “overall functioning.” (R.

663). Therein, she indicated that though Plaintiff was in the twelfth grade, his reading, math, and

written language levels were at fifth, eighth, and second grade levels, respectively. (R. 663).

She indicated that, compared to other children of the same age without impairments, Plaintiff had

an obvious problem focusing long enough to finish assigned work, completing class and

homework assignments, completing work without careless mistakes, and finishing his work in a

timely manner. (R. 665). 4 Ms. Hopper added that Plaintiff was not a distraction to others but

distracted himself and “need[ed] prompting to stay on task and complete his work independently

and in a timely manner.” (R. 665). She further indicated that Plaintiff had a “slight problem” in

knowing when to ask for assistance and needed to be “prompted to ask for help during

schoolwork,” but did well regarding asking for other needs. (R. 668).

       Ms. Hopper’s statements bear on whether Plaintiff required extra help and were thus

relevant to whether Plaintiff was limited in his ability to function independently. It is therefore




4
        Ms. Hopper ranked Plaintiff’s problems according to a scale provided on the
questionnaire. (R. 664). The scale ranked difficulty from 1—5 as follows: (1) no problem, (2) a
slight problem, (3) an obvious problem, (4) a serious problem, and (5) a very serious problem.
(R. 664).
                                                    8
         Case 2:20-cv-01467-ANB Document 17 Filed 09/21/21 Page 9 of 12




problematic that the ALJ failed to address Ms. Hopper’s questionnaire, even if only to reject it.

As indicated above, the ALJ acknowledged that Plaintiff complained of difficulty concentrating

and following instructions but found those complaints were not borne out by the record. (R. 21).

The ALJ found Plaintiff’s complaints were overstated notwithstanding Plaintiff’s mother’s

representations of his difficulties and Dr. Petrick’s opinion that “[d]epending on the position,

[Plaintiff] may need a job coach.” (R. 1180, 22). The ALJ dismissed that evidence because he

found it to be inconsistent with the rest of the record (R. 22) and formulated an RFC that did not

account for on-the-job assistance. (R. 20, 23). From this analysis, the Court cannot tell whether

the Ms. Hopper evidence was “not credited or simply ignored.” Cotter, 642 F.2d at 705.

       The Commissioner argues remand is unnecessary for several reasons. The Commissioner

points out that Ms. Hopper’s statement predates redetermination of Plaintiff’s disability status.

The Commissioner also argues Ms. Hopper’s evaluation is inapposite because she evaluated

Plaintiff’s limitations with domains of functioning that are used for children’s SSI claims. Next,

the Commissioner contends that, under the new regulations, ALJs are not required to articulate

how they consider nonmedical source statements. And, in the same spirit, the Commissioner

argues that ALJs are not required to cite every piece of evidence in the record, notwithstanding

what SSR 11-2P counsels for young adult cases. Finally, the Commissioner argues that the

limitations suggested by Ms. Hopper’s statements are adequately reflected in the RFC such that

further consideration of that evidence would have no impact on the outcome of this case.

       The Court is unconvinced. While Ms. Hopper evaluated Plaintiff before he was found no

longer disabled, evidence outside the pertinent time period can nevertheless be relevant to the

disability evaluation. See Trudgen v. Saul, No. CV 20-735, 2021 WL 3883977, at *1 n.1 (W.D.

Pa. Aug. 31, 2021) (citing Peresolak v. Astrue, No. 2:12CV921, 2013 WL 5302292, at *5 (W.D.



                                                 9
        Case 2:20-cv-01467-ANB Document 17 Filed 09/21/21 Page 10 of 12




Pa. Sept. 19, 2013)). Nor does Ms. Hopper’s use of the domains of functioning that apply to

children seeking SSI benefits render her reflection on Plaintiff’s abilities irrelevant to his claim.

As is indicated in SSR 11-2P, evidence that is usually available to young adults like Plaintiff is

“generally the same as, or similar to” evidence ALJs consider when they make disability

determinations for adolescent children. 2011 WL 4055665, at *4.

       Further, the rules that apply to the Commissioner’s consideration of nonmedical source

statements for claims filed on or after March 27, 2017 do not permit rejecting probative evidence

without explanation. While the new rules relieve ALJs from the burden of articulating their

consideration of nonmedical source statements using the same standards that apply to medical

opinions and prior administrative medical findings, 20 C.F.R. § 416.920c(d), that does not

constitute permission to ignore relevant evidence. Id. § 416.920(e). But see Kyra H. v. Comm’r,

Soc. Sec. Admin., No. 6:18-CV-01979-AC, 2020 WL 2216912, at *19 n.8 (D. Or. May 7, 2020)

(commenting that, pursuant to the new rules, ALJs would no longer be required to “provide

reasons germane to lay witnesses to reject their testimony”). In this case, Ms. Hopper’s

evaluation was relevant to the issue of Plaintiff’s functional limitations and thus should have

been acknowledged. Cotter, 642 F.2d at 705—07.

       The Court does not imply that ALJs must address every piece of evidence in the record,

particularly where it is cumulative of other evidence the ALJ has adequately addressed. Phillips

v. Barnhart, 91 F. App’x 775, 780 n.7 (3d Cir. 2004) (explaining that the ALJ did not err in

failing to discuss EMG results which “merely confirmed” findings from an earlier MRI where

the ALJ specifically discussed the MRI results); Fargnoli v. Massanari, 247 F.3d 34, 42 (3d Cir.

2001). Neither must ALJs discuss evidence that has no probative value. Martin v. Comm’r of

Soc. Sec., 547 F. App’x 153, 158 (3d Cir. 2013) (explaining that where medical records omitted



                                                  10
        Case 2:20-cv-01467-ANB Document 17 Filed 09/21/21 Page 11 of 12




from the ALJ’s decision were not probative of the “central inquiry” of whether the claimant was

disabled independent of drug and alcohol use, their omission did not constitute a harmful

oversight). However, Ms. Hopper’s evaluation was probative of Plaintiff’s ability to function

independently and does not appear to be repetitive of other evidence in the record.

       The Court is further unconvinced that omission of Ms. Hopper’s evaluation was

harmless. Pursuant to the doctrine of harmless error, an administrative decision may be affirmed

despite an oversight or error when it is evident that the flaw “had no effect on the outcome of the

case.” Pack v. Comm’r of Soc. Sec., No. CV 20-1128, 2021 WL 3682151, at *2 n.2 (W.D. Pa.

Aug. 19, 2021). However, because the Commissioner’s decisions must rise of fall on their stated

rationale, Fargnoli, 247 F.3d at 44 n.7 (citing SEC v. Chenery Corporation, 318 U.S. 80 (1943)),

the doctrine of harmless error must be invoked cautiously. See Spiva v. Astrue, 628 F.3d 346,

353 (7th Cir. 2010) (“If it is predictable with great confidence that the agency will reinstate its

decision on remand because the decision is overwhelmingly supported by the record though the

agency’s original opinion failed to marshal that support, then remanding is a waste of time.”).

       In this matter, it is not clear that the omission of Ms. Hopper’s evaluation had no impact

on the case. Ms. Hopper’s observation that it was difficult for Plaintiff to keep himself on task

appears consistent with other evidence in the record that suggested Plaintiff might require extra

help or attention at work—evidence the ALJ dismissed because he found it to be inconsistent

with the record. At Plaintiff’s hearing, the vocational expert indicated that, after thirty days of

training, Plaintiff would need to function independently with only “very minimal re-direction” to




                                                 11
            Case 2:20-cv-01467-ANB Document 17 Filed 09/21/21 Page 12 of 12




maintain employment. (R. 76). Accordingly, the Court lacks the confidence required to affirm

the ALJ’s decision despite his failure to address Ms. Hopper’s evaluation. 5

       V.      Conclusion

            Based on the foregoing, the Court has determined that remand is appropriate for further

consideration of Plaintiff’s application for benefits under the Act. Because Plaintiff has neither

argued nor demonstrated that he was “subjected to unwarranted hostility or bias” by the ALJ in

this matter, the Court will not order remand to a different ALJ. Bair v. Astrue, No. 2:07-CV-750,

2008 WL 4410168, at *9 (W.D. Pa. Sept. 24, 2008) (citing Ventura v. Shalala, 55 F.3d 900, 904-

905 (3d Cir. 1995)). Accordingly, the Court remands this matter to the Commissioner for further

consideration consistent with this Order.

                                                 s/ Alan N. Bloch
                                                 United States District Judge


ecf:        Counsel of Record




5
        Plaintiff very briefly argues that Ms. Hopper’s evaluation would support a finding of
marked and/or extreme limitations in the broad areas of functioning that are assessed to
determine whether a claimant’s impairments meet or equal criteria for the presumptively
disabling impairments that are listed in the regulations. (Doc. No. 14, pg. 15). However,
Plaintiff does not explain exactly how Ms. Hopper’s evaluation demonstrates the presence of
marked or extreme limitations. Thus, the Court will not consider whether the ALJ erred in
finding Plaintiff’s impairments did not meet or equal one of the listed impairments. See Pa.
Dep’t of Pub. Welfare v. U.S. Dep’t of Health & Hum. Servs., 101 F.3d 939, 945 (3d Cir. 1996)
(explaining that “conclusory assertions are not enough” to raise an issue to the Court). The
Court will leave to the Commissioner whether further consideration of Ms. Hopper’s evaluation
necessitates a reconsideration of the listings inquiry on remand.
                                                   12
